Citation Nr: 1703972	
Decision Date: 02/09/17    Archive Date: 02/23/17

DOCKET NO.  12-20 797A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for metastatic head and neck squamous cell carcinoma and squamous cell carcinoma of the base of the tongue, now with pulmonary metastatic disease (claimed as throat and lung cancer).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1969 to June 1975.  He died in February 2012; the appellant is his widow.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota, which denied service connection for the cause of the Veteran's death and entitlement to accrued benefits. 

The Board observes that in an October 2010 rating decision, the Regional Office (RO) in Oakland, California denied the Veteran's claim of service connection for metastatic head and neck squamous cell carcinoma (claimed as throat and lung cancer).  The Veteran filed a timely notice of disagreement, which was received in October 2010.  A statement of the case (SOC) was issued in January 2012, which denied service connection for squamous cell carcinoma of the base of the tongue, now with pulmonary metastatic disease (claimed as throat and lung cancer).  Thereafter, in February 2012, the appellant filed a VA Form 21-534, Application for Dependency and Indemnity Compensation, Death, Pension, and Accrued benefits for a Surviving Spouse or Child

In a notification letter dated in April 2012, the RO informed the appellant that it had received her VA Form 21-534.  It was noted that the issue of entitlement to service connection for metastatic head and neck squamous cell carcinoma was pending at the time of the Veteran's death.  The RO indicated that it would continue to process the Veteran's appeal to completion in order to issue a decision for the appellant's cause of death claim.  

Thereafter, in correspondence dated in July 2012, the RO noted that the Veteran had an appeal for service connection for squamous cell carcinoma at the base of the tongue with pulmonary metastatic disease (claimed and throat and lung cancer) pending before his death.  It was noted that a statement of the case was issued in January 2012.  The appellant was advised that if she wanted to continue the Veteran's appeal, she would need to complete a VA Form 9, Appeal to the Board of Veterans' Appeals, within 60 days from the date of the letter.  The appellant submitted a timely VA Form 9 in August 2012.  

Subsequently, in a December 2012 SOC, it was determined that the appellant was considered a substituted claimant. 

In light of the foregoing, the Board construes the claim on appeal regarding service connection for squamous cell carcinoma of the head, neck and base of the tongue to be a claim of service connection for substitution purposes and not for accrued benefits.  As such, the Board has characterized the claim on appeal to reflect its finding.  

As noted herein, in the October 2010 rating decision, the RO denied the Veteran's claim of service connection for metastatic head and neck squamous cell carcinoma.  Thereafter, in the January 2012 SOC, the RO recharacterized the claim as entitlement to service connection for squamous cell carcinoma of the base of the tongue, now with pulmonary metastatic disease.  A review of the evidence reveals treatment for head and neck cancer as well as cancer of the base of the tongue.  Given these facts, the Board finds that the service connection claim for metastatic head and neck squamous cell carcinoma also encompasses squamous cell carcinoma of the base of the tongue.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, claim has been recharacterized as noted on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The appellant asserts that service connection is warranted for the cause of the Veteran's death.  She also contends that service connection is warranted for metastatic head and neck squamous cell carcinoma and squamous cell carcinoma of the base of the tongue, with pulmonary metastatic disease.  

At the time of the Veteran's death he was not service connected for any disability.  His death certificate lists his immediate cause of death as squamous cell oral cancer.

The appellant's primary contention is that the Veteran's squamous cell oral cancer, which caused his death, and metastatic head and neck squamous cell carcinoma and squamous cell carcinoma of the base of the tongue were due to herbicide exposure while stationed in Thailand.  Specifically, in the appellant's substantive appeal, she stated that the Veteran was in an area where herbicides were being used by a fog machine.  She also mentioned that the Veteran lived off base while stationed in Thailand, thus, he would pass through the perimeter of the military base.  See 12/28/2012 VA 9 Appeal to Board of Appeals.  Additionally, the Veteran asserted that while stationed in Thailand, he was sprayed with what he contends may have been Agent Orange.  See 08/13/2010 Correspondence.  Following the incident, he indicated that he returned to the barracks, showered, and changed his uniform.  

VA's Adjudication Procedures Manual, M21-1MR, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era.  See VBA Adj. Manual M21-1, IV.ii.1.H.5.  In light of the Veteran and appellant's assertions of herbicide exposure, attempts should be undertaken to verify the Veteran's claimed herbicide exposure in Thailand, following the procedures outlined in the M21-1, including sending a request to the United States Army and Joint Service Records Research Center (JSRRC) for verification of herbicide exposure.

In a statement received in October 2010, the Veteran reported that he received Social Security Disability Income (SSDI).  See 10/29/2010 Correspondence.  However, a review of the evidence does not demonstrate that efforts were made to obtain records from the Social Security Administration (SSA).  As records pertaining to the Veteran's SSA benefits may be relevant to the appeal, they must be associated with the claim file.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (2010).

In correspondence received in May 2012, the appellant noted that prior to the Veteran's death; he received all of his medical treatment, to include his cancer treatment, prior to his passing from the Redding VA Outpatient Medical Center.  See 05/22/2012 VA 21-4138 Statement in Support of Claim.  As noted herein, the Veteran died in February 2012.  The Board observes that the most recent records regarding VA medical treatment for the Veteran are dated in October 2010.  On remand, outstanding VA medical records must be obtained, especially because these records are closer to when the Veteran died.

The cause of death issue is intertwined with the service connection issue for metastatic head and neck squamous cell carcinoma and squamous cell carcinoma of the base of the tongue, now with pulmonary metastatic disease because a decision on the latter issue will impact the former.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records and reports from treatment for the Veteran's squamous cell carcinoma of the base of the tongue with pulmonary metastatic disease.  Specifically, records from October 2010 to February 2012 should be obtained.  

2.  Contact the SSA and obtain copies of all disability determinations, including the underlying medical records upon which the determinations were made.  Copies of all records received must be associated with the Veteran's claims file.  All efforts to procure these records must be documented in the claims file.

3.  Attempt to verify the Veteran's reported herbicide exposure in Thailand, following the procedures outlined in VBA's Adjudication Procedure Manual, M21-1, IV.ii.1.H.5, including sending a request to the JSRRC for verification of herbicide exposure.  

JSRRC should be provided with any necessary documentation, to include any relevant statements detailing any duties that required the Veteran to be at or near the base perimeters.  Such statements include the Veteran living off base while stationed in Thailand, the use of herbicides by a fog machine, and the Veteran being sprayed with what he presumed to be Agent Orange.  JSRRC's response should be documented in the record.

4.  If service near the perimeter is confirmed, refer the case to an appropriate specialist for review of the record and a medical opinion.  A comprehensive clinical history should be recited; to include a discussion of the Veteran's documented medical history and the appellant's assertions.  Following review of the claims file, the examiner should provide an opinion for the following:

a.  Is it at least as likely as not (a probability of 50 percent or more) that the disability that has been identified as the immediate cause of the Veteran's death (squamous cell oral cancer) is related to military service, to include as due to herbicide exposure? 

b.  Is it at lease as likely as not (a probability of 50 percent or more) that the Veteran's metastatic head and neck squamous cell carcinoma and squamous cell carcinoma of the base of the tongue is related to military service, to include as a due to herbicide exposure. 

The physician should be informed that it may be assumed that the Veteran was exposed to herbicides during service in Thailand.

The examiner must provide a comprehensive rationale for any opinion offered.  The examiner must consider lay reports from the Veteran along with pertinent medical evidence.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

5.  Readjudicate the issues on appeal, to include a determination on the squamous cell issue prior to or simultaneous with the cause of death issue.  If the benefits sought remain denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



